—Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered September 26, 1997, convicting defendant, upon his plea of guilty, of attempted murder in the second degree and assault in the first degree, and sentencing him, as a second violent felony offender, to concurrent terms of 12 years, unanimously affirmed.
The record, read as a whole, establishes a valid, comprehensive waiver of the right to appeal, which forecloses review of defendant’s excessive sentence claim (People v Seaberg, 74 NY2d 1, 9-10). In any event, we perceive no abuse of sentencing discretion in this vicious crime committed while defendant was on parole for another violent crime. Concur—Nardelli, J. P., Ellerin, Saxe and Buckley, JJ.